Title: From George Washington to Robert Morris, 5 August 1781
From: Washington, George
To: Morris, Robert


                        Dear Sir

                            Head Quarters Dobbs’s Ferry 5th Augt 1781.
                        
                        There are 311 Barrels of Salt Beef at Portsmouth in New Hampshire, which, to save land Carriage, I had
                            directed to be sent to Providence by Water, but Mr president Weare writes me that the risque is too great, as there are a
                            number of privateers in that quarter—I have therefore informed him that you will dispose of it on the spot and procure a
                            like quantity in Philada. I shall be obliged to you for investing the Money which may arise from this sale in pork rather
                            than in Beef. I have the honor to be &c.

                    